Citation Nr: 9934684	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include major depressive disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran had active military 
service from February 1978 to March 1984.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1998, by the Columbia, South Carolina Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include major 
depressive disorder, and PTSD.  The notice of disagreement 
with this determination was received in April 1998.  The 
statement of the case was issued in April 1998.  The 
substantive appeal was received in July 1998.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in February 1999.  A 
transcript of the hearing is of record.  A medical statement 
was submitted at the hearing.  A supplemental statement of 
the case was issued in March 1999, which confirmed the denial 
of the veteran's claim for service connection for a 
psychiatric disorder, to include major depressive disorder, 
and PTSD.  The appeal was received at the Board in July 1999.  

The veteran has been represented throughout her appeal by The 
American Legion, which submitted written argument to the 
Board in November 1999.  



FINDINGS OF FACT

1.  The veteran has been diagnosed with a psychiatric 
disorder, variously diagnosed as major depressive disorder 
and bipolar affective disorder; her claim for a psychiatric 
disorder is supported by sufficient competent evidence to 
make the claim plausible and capable of substantiation.  

2.  The veteran has a current medical diagnosis of PTSD, and 
a treatment provider has related the diagnosis to a claimed 
in-service sexual assault; thus, the veteran's claim for 
service connection for PTSD is plausible under the law.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include major depressive 
disorder, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).  

2.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The pertinent fact in this case may be briefly described.  
The veteran's service medical records indicate that she was 
seen on several occasions from July 1978 to November 1978 for 
recurrent vaginal infections, of unknown etiology.  She was 
seen in January 1981 for a mental health evaluation, at the 
request of her unit at Tinker Air Force Base.  The records 
reflect that, following a mental health evaluation in 
February 1981, it was noted that there was no evidence of a 
psychosis or psychoneurotic disorder; the impression was 
adjustment reaction of adult life, mild to moderate, 
resolving.  The veteran was next seen in August 1982, 
complaining of "nerves;" she reported being under severe 
stress due to recent marital problems.  The veteran was 
described as tense and anxious; she was able to converse, was 
well-oriented, and was in control of herself.  The assessment 
was acute stress anxiety.  

The service medical records indicate that the veteran was 
later seen in August 1982, at which time it was noted that 
she had been seen in the emergency room the previous night 
and treated with Valium, without benefit.  She complained of 
increased nervousness since her divorce had been finalized 
five days previously; she also reported decreased sleep, and 
inability to concentrate.  The assessment was acute 
separation anxiety.  On the occasion of her separation 
examination in March 1984, the veteran reported treatment for 
a skin disorder related to nervousness; clinical evaluation 
was negative for any findings of a psychiatric disorder.  

The veteran's application for service connection, on VA Form 
21-526, was received in December 1997.  Submitted in support 
of her claim was a completed PTSD questionnaire, wherein she 
reported having been raped by a serviceman and a friend in 
April 1978, the day of her arrival at Shaw Air Force Base.  
The veteran indicated that the only person in whom she had 
confided was her husband at the time, who blamed her for the 
incident.  She stated that, as a result, she had never told 
anyone about the incident until she remarried in 1984, and 
told her second and current husband.  The veteran stated 
that, as a result of the incident, she experienced episodes 
of depression and anxiety, changes in her performance 
evaluations, obsessive behavior, and substance abuse.  

Of record are VA outpatient treatment reports dated from May 
1993 through May 1995, which show that the veteran received 
clinical attention and treatment for a psychiatric disorder, 
variously diagnosed.  A treatment note dated in May 1993 
reflect a diagnosis of somatized anxiety.  Among the records 
is a medical statement from a physician at the Griffiss Air 
Force base, dated in August 1994, indicating that the veteran 
had been receiving treatment for various problems since 
October 1993; he stated that, over the past months, the 
veteran showed increasing signs of depression and anxiety and 
the symptoms were getting progressively worse.  The physician 
stated that it was his opinion that the veteran was disabled 
due to her depression; he also noted that she had been 
prescribed medication for depression.  A treatment note dated 
in August 1994 reflected a diagnosis of depression and 
anxiety.  

The veteran was afforded a VA compensation examination in 
March 1998, at which time it was noted that her past 
psychiatric history was significant for anxiety and 
depression.  It was reported that she had seen a psychiatrist 
in the past and had been on medications; she was last seen by 
a psychiatrist in 1995.  The veteran stated that, after she 
entered the Air Force; she attended "tech school" for about 
six weeks; then, on a cross-country trip to Shaw Air Force 
base, she accepted a ride from a military individual who took 
her to his home with a friend, where she was raped by both 
men.  She indicated this incident had occurred in April 1978.  
The veteran stated that she was hurt, humiliated, and scared.  
She said she did not call the authorities; rather, she called 
her husband, who blamed her for the rape.  She also reported 
that she was subsequently stationed at Tinker Air Force Base 
in Oklahoma with her husband, who verbally and physically 
abused her; she stated that she began to drink heavily.  She 
eventually divorced her husband.  At the time of her 
discharge from service, the veteran was living with her 
second husband, to whom she was now married.  The veteran 
indicated that she currently had difficulties with her mood 
as well as remembrances of the rape.  She also indicated 
that, while she did not have any flashbacks, she had had 
nightmares about the incident in the past.  She also reported 
crying spells on occasion, occasional helplessness and 
hopelessness, memory problems, and intermittent sleep 
difficulty.

Following a mental status examination, the examiner stated 
that the veteran had some traits consistent with PTSD, 
although she did not fully meet the criteria for a diagnosis 
of PTSD under DSM-IV (the Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., 1994).  She did not display 
markedly clinically significant distress in social and 
occupational areas of functioning, nor did she have enough 
symptoms to qualify for a diagnosis.  She had been exposed to 
traumatic event in which threatened death or serious injury 
occurred; however she did not persistently reexperience the 
event.  The examiner reported that the veteran did have some 
avoidance of stimuli, but not three of the seven criteria 
needed for a diagnosis.  The examiner stated that the veteran 
currently met the criteria for major depressive disorder, 
single episode, based on her symptomatology in the past; he 
indicated that she had been treated for depression in the 
past and currently was on antidepressant medication, with 
some benefit.  The pertinent diagnosis was major depressive 
disorder, single episode.  

Received in April 1998 were VA outpatient treatment reports 
dated from January 1998 to February 1998, which show that the 
veteran was seen for complaints of depression, and an 
increased feeling of hopelessness and helplessness; she 
denied any thoughts of suicide.  The veteran reported a 
history of sexual assault at age 18; the assessment was 
anxiety disorder.  

At her personal hearing in February 1999, the veteran 
testified that she was sexually assaulted while stationed at 
Shaw Air Force base in April 1978; she reiterated that she 
told her husband at the time, but he blamed her for the 
incident.  The veteran related that she then began drinking 
heavily, and was subjected to several incidents of sexual 
abuse during service.  She testified that she was also 
physically and sexually abuse by her then-husband; as a 
result, she eventually terminated the marriage.  She further 
testified that, although she never reported the rape to 
military officials, she talked to a chaplain about the 
incidents in 1990.  She indicated that she was diagnosed 
with, and received treatment for, anxiety at Griffiss Air 
Force Base in 1990; she also went into rehabilitation and 
sought counseling for her problems.  The veteran also 
indicated that she was diagnosed with a depressive disorder 
and attention deficit disorder in 1995.  The veteran stated 
that she did not have any psychiatric problems prior to 
entering military service.  The veteran indicated that she 
was currently receiving treatment at the VA hospital in 
Charleston, and that a Dr. Darnell has related her current 
problems with military service.  

Submitted at the hearing was a medical statement from Brooks 
L. Oglesby, RNC, CARN, BSN, Psychiatric Case Manager at the 
VAMC in Charleston, dated February 11, 1999, indicating that 
the veteran had been an active patient at the clinic for over 
one year; he also indicated that she had a diagnosis of PTSD 
and bipolar affective disorder, type 2.  Mr. Oglesby reported 
that the veteran had a past history of severe depression and 
anxiety that she related to her military experiences.  He 
also reported that the veteran was treated on many occasions 
for the reported conditions while on active duty in the Air 
Force; her first mental health evaluation was requested in 
1981 by her unit, and psychiatric testing was done at that 
time.  Mr. Oglesby also noted that the veteran described 
incidences of sexual abuse while in the military and felt 
that this was directly related to her substance abuse and 
psychiatric conditions.  Mr. Oglesby stated that it was his 
opinion that the veteran's past sexual abuse had a direct 
bearing on her present psychiatric and substance abuse 
conditions.  

II.  Legal analysis

Service connection may be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  

Where a veteran served ninety days or more during a period of 
war or during peacetime after December 31, 1946, and a 
psychotic disorder becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be granted for a disease first diagnosed after 
service, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet.App. 128 (1997).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim.  To sustain 
a well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
The determination of whether a claim is well-grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To be well grounded, a 
claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet.App. 359 (1995).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A.  Service connection for a psychiatric disorder,
to include major depressive disorder

At the outset, the Board finds that the evidence presented 
above shows that the veteran has met her burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim for service connection 
for a psychiatric disorder, to include major depression, is 
well-grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In the present case, the veteran has alleged that service 
connection for a psychiatric disorder, including major 
depressive disorder, is in order because the condition had 
its onset in service.  The service medical records show that 
the veteran received treatment for psychiatric symptoms, 
including depression and anxiety, albeit they were diagnosed 
as being due to an adjustment to adult life and marital 
problems and not an acquired psychiatric disability.  The 
veteran has a currently diagnosed psychiatric disorder, 
variously diagnosed as major depressive disorder and bipolar 
affective disorder; and her medical provider, in a medical 
statement in February 1999, offered a nexus between that 
disability and military service.

Accordingly, the Board thus finds the claim of service 
connection for a psychiatric disorder, to include major 
depressive disorder, to be well grounded.  To that extent, 
the appeal is granted.

B.  Service connection for PTSD

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of an in-service sexual 
assault.  The veteran's statements with respect to her in-
service stressor must be accepted as true for the purpose of 
determining whether the claim is well-grounded.  See King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

There is also of record a medical opinion to the effect that 
the veteran currently has PTSD which is related to her 
experience during service.  This statement must also be 
presumed to be credible, for the limited purpose of 
establishing whether the claim of entitlement to service 
connection for PTSD is well grounded.  

As the veteran's statements with respect to her in-service 
stressor must be accepted as true for the purpose of 
determining whether the claim is well grounded, and as there 
is a current diagnosis of PTSD based on this stressor, the 
veteran's claim for service connection for PTSD is well 
grounded.  To that extent, the appeal is granted.  

As will be discussed in greater detail below, the Board finds 
that additional development is necessary, and the issue of 
entitlement to service connection for PTSD will be further 
addressed below in the remand portion of this decision.  


ORDER

The veteran's claim for service connection for a psychiatric 
disorder, to include major depressive disorder, is well 
grounded.  To this extent only, the appeal is allowed.  

The veteran's claim for service connection for PTSD is well-
grounded.  To this extent only, the appeal is allowed.  


REMAND

Given that the veteran has presented evidence, which, as 
discussed, establishes well-grounded claims for service 
connection, the Board observes that VA has a further 
obligation to assist her in the development of evidence to 
support her claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998).

However, with regard to the veteran's claims, particularly 
the PTSD claim, once it has been determined to be well 
grounded, that does not necessarily mean the claim will be 
granted.  The United States Court of Appeals for Veterans 
Claims has emphasized that -

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

While the claims file includes a diagnosis of PTSD, this 
diagnosis of PTSD was based upon a reported in-service 
stressor that has not been verified, i.e., the alleged in-
service rape.  Verification of the veteran's aforementioned 
reported in-service stressor(s) is necessary.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  See Zarycki v. 
Brown, 6 Vet.App. 91, 98 (1993); Wood v. Derwinski, 
1 Vet.App. 190 (1991), aff'd on reconsideration, 1 Vet.App. 
406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 (1992).  In 
sum, whether the evidence establishes the occurrence of 
stressors is a question of fact for adjudicators, and whether 
any stressors that occurred were of sufficient gravity to 
cause or to support a diagnosis of PTSD is a question of fact 
for medical professionals.  See Zarycki, supra.

As discussed above, the presumption of credibility in King 
applies only to the matter of the well-groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  In so doing, the Board has a duty to 
assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 
1997), and cases cited therein.  

The record shows that, in addition to PTSD, there are also 
other psychiatric diagnoses of record, including major 
depressive disorder and bipolar disorder.  Moreover, besides 
the claimed in-service rape, the veteran has asserted, 
without offering specifics and without clearly relating them 
to PTSD, that there were other incidents of sexual abuse in 
service.

It is noted that victims of in-service personal assault may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  However, alternate sources are 
available that may provide credible support to a claim of an 
in-service personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  VA 
Adjudication Manual M21-1, Part III, 5.14(c) (Feb. 20, 1996).  

The Court has held that the provisions in M21-1, Part III, 
5.14(c), which addresses PTSD claims based on personal 
assault, are substantive rules which are the equivalent of VA 
regulations.  Cohen; YR v. West, 11 Vet.App. 393, 398-99 
(1998); Patton v. West, 12 Vet.App. 272 (1999).  

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor based 
on personal assault.  After accomplishing all development 
requested by this remand, the RO must determine whether the 
veteran exhibited behavior changes in service.  See M21-1, 
Part III, 5.14(c)(8).  If there is evidence of behavior 
changes, it should be determined whether these indicate the 
occurrence of a stressor.  Secondary evidence may need 
interpretation by a clinician, particularly if it involves 
behavior changes, and evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14(c)(9); Patton, supra.  

At her personal hearing in February 1999, the veteran 
indicated that she was currently receiving treatment at the 
VA hospital in Charleston, and that Dr. Darnell has related 
her current problems with military service.  The Board notes 
that records generated by VA medical facilities are 
considered constructively of record in appeals before the 
Board, and therefore it is necessary for the RO to obtain 
these records and associate them with the file.  See Bell v. 
Derwinski, 2 Vet.App. 611, 613 (1992).  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is desirable.  Accordingly, this case 
is hereby REMANDED to the RO for the following action:

1.  The RO should contact the veteran and request 
that she provide the names and addresses of all 
health care providers, VA and non-VA, inpatient 
and outpatient, who have treated or evaluated her 
for symptoms related to psychiatric illness since 
service.  The RO should contact Dr. Darnell, as 
referred to in the February 1999 hearing.  After 
obtaining any necessary authorization or medical 
releases, the RO should request and associate with 
the claims file legible copies of the veteran's 
complete treatment reports from all sources 
identified,whose records have not previously been 
secured.  Regardless of the response from the 
veteran, the RO should obtain all outstanding VA 
treatment records.  

2.  The RO should take the appropriate action in 
order to locate any pertinent medical records from 
Griffiss Air Force Base, where the veteran was 
treated as a dependent spouse from 1990 to 1995.  

3.  The RO should afford the veteran the 
opportunity to submit any additional evidence in 
support of her claim for service connection for 
PTSD, to include statements from relatives.  She 
should be asked to provide any additional 
information possible regarding the stressful 
event(s) claimed to have caused PTSD and to 
identify potential alternative sources for 
supporting evidence regarding the stressors she 
alleges occurred in service.  In particular, the 
veteran should provide as much detailed 
information as possible, including the dates, 
places, names of people present, and detailed 
descriptions of events, to include the claimed 
rape and any additional incidents of sexual abuse 
claimed to have been factors in the development of 
PTSD.  The veteran is advised that this 
information is necessary to obtain supportive 
evidence of the stressful events, and that she 
must be as specific as possible because, without 
such details, an adequate search for verifying 
information can not be conducted.  The RO should 
then request any supporting evidence from 
alternative sources identified by the veteran and 
any additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make such 
requests feasible.  

4.  If the RO determines that there is evidence of 
behavior changes at the time of an alleged 
stressor which might indicate the occurrence of an 
in-service stressor, or if otherwise deemed 
necessary, the RO should obtain interpretation of 
such evidence by a clinician as provided in M21-1, 
Part III, 5.14(c)(9).  

5.  The RO should then review the file and make a 
specific written determination, in accordance with 
the provisions of 38 C.F.R. § 3.304(f) and M21-1, 
Part III, 5.14(c), with respect to whether the 
veteran was exposed to a stressor, or stressors, 
in service, and, if so, the nature of the specific 
stressor or stressors established by the record.  
In reaching this determination, the RO should 
address any credibility questions raised by the 
record.  

6.  Thereafter, if any claimed in-service stressor 
is corroborated by the evidence or if otherwise 
deemed warranted, the veteran should be examined 
by a VA psychiatrist for the purpose of 
determining the nature and etiology of any 
psychiatric disorder that may be present.  The 
claims file, to include a copy of this Remand, and 
a list of the stressor(s) found by the RO to be 
corroborated by the evidence must be provided to 
the examiner for review, the receipt of which 
should be acknowledged in the examination report.  
All indicated tests and studies should be 
performed.  The examiner must determine whether 
the veteran has PTSD and, if so, whether the in-
service stressor(s) found to be established by the 
RO are sufficient to produce PTSD.  The examiner 
should be instructed that only the verified events 
listed by the RO may be considered as stressors.  

The examiner should apply the DSM-IV, and identify 
all existing psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain whether and 
how each of the diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, the 
examiner must identify the stressor(s) supporting 
the diagnosis. The psychiatrist should also opine 
whether it is at least as likely as not that any 
current psychiatric disorder is causally related 
to any psychiatric findings or manifestations 
during service.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be clearly 
set forth.  

7.  Regarding the notice to the veteran of the 
examination scheduled in connection with this 
remand, the RO should provide the veteran with 
information sufficient to inform her of the 
consequences of a failure to report for any 
scheduled examination without good cause.  38 
C.F.R. § 3.655 (1999).  

8.  Thereafter, the RO should review the claims 
folder and ensure that all of the foregoing 
requested development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.  Specific attention is directed to 
the examination report.  If the report does not 
include all tests reports, or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions requested, the 
report must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 (1999); See 
Ardison v. Brown, 6 Vet.App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet.App. 461, 464 (1992); 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

9.  The veteran's claims for service connection 
for a psychiatric disorder, to include major 
depressive disorder, and PTSD should then be 
readjudicated; in so doing, the RO should consider 
all pertinent law, regulations, judicial 
decisions, and M21-1, Part III, 5.14(c).  

10.  If the decision remains adverse to the 
veteran, both she and her representative should be 
furnished a supplemental statement of the case 
which summarizes the pertinent evidence, all 
applicable law and regulations, including M21-1, 
Part III, 5.14(c), and reflects detailed reasons 
and bases for the decision.  They should then be 
afforded the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she is notified by the RO.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







